
	
		I
		112th CONGRESS
		1st Session
		H. R. 3504
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2011
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide for a Web site to receive gifts to reduce the
		  public debt.
	
	
		1.Short titleThis Act may be cited as the
			 DebtPatriots.Gov Act of
			 2011.
		2.Findings and
			 purpose
			(a)FindingsThe
			 Congress finds that—
				(1)the total public
			 debt as of November 17, 2011, is over $15 trillion and that every American’s
			 share is $47,080;
				(2)www.pay.gov,
			 launched in October 2000, is a secure Government-wide collection portal, which
			 is Web-based and allows customers to access their accounts from any computer
			 with Internet access;
				(3)www.pay.gov
			 satisfies agencies and consumers demands for electronic alternatives by
			 providing the ability to complete forms, make payments, and submit queries 24
			 hours a day electronically;
				(4)citizens who wish
			 to make a general donation to the United States Government may send
			 contributions to a specific account called Gifts to the United
			 States, an account established in 1843 to accept gifts, such as
			 bequests, from individuals wishing to express their patriotism to the United
			 States;
				(5)citizens who wish to make a general
			 donation to a specific account called Gifts to Reduce the Public Debt of
			 the United States may use TreasuryDirect, a section of www.pay.gov and
			 Treasury Direct®;
				(6)gifts to reduce
			 the public debt are accepted under the provisions of section 3113 of title 31,
			 United States Code, which authorizes the Secretary of the Treasury to accept
			 conditional gifts to the United States for the purpose of reducing the public
			 debt;
				(7)gifts to reduce the public debt are
			 voluntary donations, and no goods, services, or other considerations are
			 provided to the donors, including, but not limited to, benefits on future tax
			 liability; and
				(8)gifts to reduce
			 the public debt do not supersede the constitutional powers nor the
			 responsibility of Congress to pay the debts, as described in
			 article I, section 8 of the Constitution of the United States.
				(b)PurposeThe
			 purpose of this Act is to publically recognize the patriotism of certain
			 individuals and corporations which are willing to contribute additional funds,
			 above and beyond their tax obligations, in order to reduce the public debt of
			 the United States.
			3.New web
			 site
			(a)In
			 generalUsing the existing
			 infrastructure of www.pay.gov, the Secretary of the Treasury shall create a new
			 Web site, www.DebtPatriots.gov, to specifically receive gifts to reduce the
			 public debt. The Web site shall be known as Gifts to Reduce the Public
			 Debt and shall include the following:
				(1)Improved features
			 and user interface from the existing infrastructure for ease of use.
				(2)An easily
			 accessible domain name, www.DebtPatriots.gov.
				(3)an opt-in
			 check-box to allow donor names to be publically recognized for their
			 donation.
				(4)A
			 linked Web site on which the publically recognized donors can be published
			 according to the following levels of donation:
					(A)Corporation Award
			 Levels:
						(i)Corporate Founder
			 ($50B).
						(ii)Corporate Son of
			 Liberty ($10B).
						(iii)Corporate
			 Constitutional Delegate ($1B).
						(iv)Corporate
			 Minuteman ($500M).
						(v)Corporate Patriot
			 ($1M).
						(B)Individual Award
			 Levels (Premium):
						(i)Premium Founding
			 Father/Mother ($1B).
						(ii)Premium
			 Son/Daughter of Liberty ($500M).
						(iii)Premium
			 Constitutional Delegate ($100M).
						(iv)Premium
			 Minuteman/woman ($10M).
						(v)Premium Patriot
			 ($1M).
						(C)Individual Award
			 Levels:
						(i)Founding
			 Father/Mother ($100K).
						(ii)Son/Daughter of
			 Liberty ($10K).
						(iii)Constitutional
			 Delegate ($1K).
						(iv)Minuteman/woman
			 ($100).
						(v)Patriot
			 ($10).
						(5)A clearly published list of the
			 aforementioned award levels on DebtPatriots.Gov.
				(6)A
			 printable form and address for those who prefer to make a gift through the mail
			 by check.
				(b)Required links
			 to Web siteThe Secretary of the Treasury and the President shall
			 provide a link to this Web site on their main pages.
			4.Certificate of
			 appreciationThe President
			 shall issue a signed certification of appreciation recognizing the award level
			 of each donor who contributes to Gifts to Reduce the Public
			 Debt.
		
